Citation Nr: 1820096	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for esophageal cancer associated with herbicide exposure. 

2.  Entitlement to service connection for gastric cancer associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1916 to July 1965 and from November 1965 to January 1982.  The Veteran's service included a tour of duty if the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

As to the Veteran's claims for esophageal and gastric cancer, the Board notes that the Veteran has not been afforded VA examinations for these disabilities.  According to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury, or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has a present disability, has experienced in-service exposure to herbicides, and there is insufficient evidence to decide the case.  As the Board finds that the criteria set forth in Mcclendon has been met as to this claim, a VA examination should be obtained.
While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from November 22, 2010.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records from March 31, 2009.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's cancers.  The claims file should be made available to and reviewed by the examiner.  The examiner should address the following questions: 

(A).  Is it as least as likely as not that the Veteran's cancers are related to his active duty service? 

The examiner's opinion should include a discussion regarding the Veteran's in-service complaints of heartburn and long periods of an upset stomach. 

The examiner should also address the Veteran's post-service medical records that show the Veteran has had a longstanding history of complaining about gastroesophageal reflux.  

(B).  Is it as least as likely as not that the Veteran's cancers are related to his in-service exposure to herbicides to include Agent Orange?

(C).  Is it as least as likely as not that the Veteran's cancers are caused by or related to any of his service-connected disabilities or the medications related to those disabilities? 

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


